Filed 2/26/20
                     CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        FIRST APPELLATE DISTRICT

                                 DIVISION FIVE


MATTHEW JESSE MUNOZ,
       Petitioner,
v.
THE SUPERIOR COURT OF                       A157445
ALAMEDA COUNTY,
                                            (Alameda County
       Respondent;
                                            Super. Ct. No. 17-CR-023663B)
THE PEOPLE,
       Real Party in Interest.


       Petitioner Matthew Jesse Munoz was charged with conspiracy to
commit murder based on statements he made that were captured on a police
wiretap. (Pen. Code, §§ 182, 187.)1 He argues the trial court should have
granted his motion to set aside the information under section 995 because the
corpus delicti rule prohibited consideration of a defendant’s own statements
absent the presentation of independent evidence regarding the elements of
the crime. We disagree. The statements at issue here were part of the crime
itself, and were not subject to the corpus delicti rule. (People v. Carpenter
(1997) 15 Cal. 4th 312 (Carpenter), overruled on other grounds in People v.
Diaz (2015) 60 Cal. 4th 1176, 1190–1191 (Diaz).)



1     Further statutory references are to the Penal Code unless otherwise
indicated.

                                        1
                            I. BACKGROUND
      A criminal complaint was filed charging petitioner and codefendants
Humberto Villegas and Michael Porter with conspiracy to commit murder
accompanied by an allegation that the conspiracy was committed for the
benefit of a criminal street gang and that petitioner had suffered certain
prior convictions. (§§ 182, subd. (a)(1), 187, 186.22, subd. (b)(2), 1170.12.) A
preliminary hearing was held on March 8 and 9, 2018, at which time the
following evidence was adduced:
      In January, the Hayward Police Department was working on Operation
Winter Storm, a criminal investigation of the East Las Palmas (ELP) street
gang. Petitioner and codefendant Villegas were ELP gang members and
codefendant Porter was an associate of the gang.
      Villegas was one of the targets of the investigation and a wiretap was
set up on his phone. On January 30, petitioner was in custody and told
Villegas during a telephone call, “That nigga that Slug live with snitched on
Chippa.”2 “Chippa” referred to Porter, who was petitioner’s cellmate; “Slug”
was the rap name of Douglas Bagshaw. There was a discussion of a person
named “Big G” having put a price on Bagshaw’s head. There was also a
conversation about Bagshaw having kicked over a candle at a memorial
service, which upset Big G.
      Later that day, Villegas had a conversation with Dezmon Wren, in
which he told Wren that “Mickey” (petitioner) and “Chip Dollas” (Porter)
wanted “[Bagshaw’s] shit toasted” and “want[ed] him on the shirt” and
wanted them “to handle it.” These were all references to killing Bagshaw.




2     An officer familiar with petitioner’s voice through numerous contacts
identified the voice on the tapes as belonging to petitioner.

                                        2
      Villegas received a text from petitioner on February 2 that said, “Tap in
brother. That shit gonna start at 9 tonight. Let’s make sure everything is on
point.” Petitioner and Villegas spoke later that day and petitioner told
Villegas, “That nigga, next time he pops up, nigga gotta be on a R.I.P. T-shirt,
nigga.”
      Bagshaw was scheduled to perform that night at the Fog Line Bar and
Grill (the Fog Line) and went there wearing a yellow jersey. The police
thought Bagshaw’s life was in danger and had him notified of the threat.
Police units went to the Fog Line and stationed themselves in a position of
high visibility. Officers located a flier that was for a welcome home
celebration for a man named Moochie and advertised, “ ‘Live Performances
with Slug.’ ”
      In a call placed at 7:15 p.m. on February 2, petitioner asked Villegas,
who lived about a mile from the Fog Line, whether he was ready to go and
Villegas said he was right down the street and “for sure” would show up.
Petitioner told Villegas, “Nigga, I want you all niggas to air that
motherfucker out nigga, straight up,” which referred to shooting the place up.
A text placed at 8:54 p.m. to Villegas’s phone from petitioner’s phone read,
“Sup brother is that shit cracking or wat??” At 8:54 p.m., a message placed
from Villegas’s phone to petitioner’s phone read, “Ima wiggle by rn,” “rn”
meaning “right now.” At 8:55 p.m., a text from petitioner’s phone to
Villegas’s read, “Aite Ima check out some shit see if anything posted or
something.” Villegas responded, “Ok” at 9:02 p.m.
      At 9:28 p.m., a text from petitioner’s phone to Villegas’s read, “That
shit cracking or what.” Villegas responded, “Bootsie,” at 9:28 p.m., meaning
“stupid.” At 9:29 p.m., Villegas sent a message to petitioner’s phone that
read, “There cops across the st.” Also at 9:29 p.m., he sent a text to



                                        3
petitioner’s phone stating, “I’m looking for his whip (car). We steaking [sic]
out rn.” A message sent from petitioner’s phone to Villegas’s at 9:30 p.m.
stated, “Niggas prolly tryna sho up a lil late to make an entrance they posted
in ig [Instagram] to see who’s going they gone fasho be up there.” Villegas’s
phone sent a text at 9:30 p.m. stating, “Yee, I’m posted here smoking down
the way.” At 9:31 p.m., Villegas’s phone sent a text that said, “Lookn for
yellow boy.” A text from petitioner’s phone said “Ganggang.” The next
morning at 7:31 a.m., a text placed from petitioner’s phone to Villegas’s
asked, “Nun happen??”
      No shooting occurred at the Fog Line on February 2. One of the officers
on surveillance at the bar saw a Hyundai Sonata associated with Villegas
drive by at about 20 miles per hour at 9:08 p.m. The car was registered to
Villegas’s mother, and Villegas also had a Jeep Cherokee.
      Based on this testimony, the magistrate held petitioner and his
codefendants to answer on the charges.3 Petitioner filed a motion to set aside
the information under section 995, alleging (1) the evidence of petitioner’s
identity was insufficient; (2) the evidence was insufficient to support the gang
enhancement; (3) the phone calls and text messages were not properly
authenticated; and (4) the People did not satisfy the corpus delicti rule
because they relied on the defendants’ extrajudicial statements to establish
conspiracy. On May 28, 2019, following a hearing on the motion, it was
denied. Petitioner filed a petition for writ of mandate and/or prohibition in
this Court on the same grounds as the section 995 motion, which we
summarily denied on July 29, 2019. Petitioner timely filed a petition for
review.

3      Because Porter is not a party to this writ proceeding, and because most
of the communications were between petitioner and Villegas, we focus on the
communications between petitioner and Villegas.

                                       4
      On October 16, 2019, the Supreme Court granted the petition for
review and transferred the case to this Court, “with directions to vacate its
order denying the petition for writ of mandate/prohibition and to issue an
order to show cause directing respondent court to show cause why relief
should not be granted based on petitioner’s claim that the evidence at the
preliminary hearing was insufficient to satisfy the corpus delicti rule.”
(Munoz v. Superior Court, review granted Oct. 16, 2019, S257363.) We have
complied with this directive and have received and considered the People’s
return and petitioner’s reply to the return.4
                               II. DISCUSSION
      A. Standard of Review
      “The function of the magistrate at a preliminary hearing is to
determine whether there is ‘sufficient cause’ to believe defendant is guilty of
the charged offense. (§§ 871, 872, subd. (a).)” (People v. Ramirez (2016) 244
Cal. App. 4th 800, 813.) “Sufficient cause” equates to “ ‘reasonable and
probable cause.’ ” (Ibid.) “ ‘Evidence that will justify a prosecution need not
be sufficient to support a conviction. [Citations.] “ ‘Probable cause is shown if
a [person] of ordinary caution or prudence would be led to believe and
conscientiously entertain a strong suspicion of the guilt of the accused.’ ” An
information will not be set aside or a prosecution thereon prohibited if there
is some rational ground for assuming the possibility that an offense has been
committed and the accused is guilty of it.’ ” (People v. Garcia (1985) 166


4     We have also procured the flash drive containing the phone calls and
text messages captured on the wiretap and the transcripts of those
conversations, which were introduced as People’s Exhibits 1 and 1-A at the
preliminary hearing. The flash drive and transcripts were not provided with
the original writ petition, even though it was petitioner’s burden to furnish
an adequate record. (Sherwood v. Superior Court (1979) 24 Cal. 3d 183, 186–
187; Cal. Rules of Court, rule 8.486(b)(1).)

                                        5
Cal. App. 3d 1056, 1065.) “This is an ‘exceedingly low’ standard . . . . ” (People
v. Superior Court (Sahlolbei) (2017) 3 Cal.5th 230, 245.)
      When reviewing the denial of a section 995 motion, we disregard the
ruling of the superior court and directly review the decision of the magistrate
holding the defendant to answer. (Lexin v. Superior Court (2010) 47 Cal. 4th
1050, 1071–1072.) Our review is de novo insofar as the ruling rests on issues
of statutory interpretation; to the extent it rests on a consideration of the
evidence adduced, we draw all inferences in favor of the information. (Id. at
p. 1072.)
      B. Corpus Delicti Rule
      “In every criminal trial, the prosecution must prove the corpus delicti,
or the body of the crime itself—i.e., the fact of injury, loss, or harm, and the
existence of a criminal agency as its cause. In California, it has traditionally
been held, the prosecution cannot satisfy this burden by relying exclusively
upon the extrajudicial statements, confessions, or admissions of the
defendant.” (People v. Alvarez (2002) 27 Cal. 4th 1161, 1168–1169 (Alvarez);
accord, People v. Gutierrez (2002) 28 Cal. 4th 1083, 1127 (Gutierrez).) Nor can
the corpus delicti be established by the extrajudicial statements of a
codefendant. (Jones v. Superior Court (1979) 96 Cal. App. 3d 390, 397 (Jones);
see People v. Powers-Monachello (2010) 189 Cal. App. 4th 400, 407,410,
(Powers).)
      The corpus delicti rule “is intended to ensure that one will not be
falsely convicted, by his or her untested words alone, of a crime that never
happened.” (Alvarez, supra, 27 Cal.4th at p. 1169; People v. Ochoa (1998) 19
Cal. 4th 353, 450.) In addition to protecting against the possibility that a
defendant will be convicted of a crime not actually committed, it reduces the
chance of a false confession to an actual crime. (United States v. Niebla-



                                        6
Torres (9th Cir. 2017) 847 F.3d 1049, 1055; see also Jones, supra, 96
Cal.App.3d at p. 397.) “Today’s judicial retention of the rule reflects the
continued fear that confessions may be the result of either improper police
activity or the mental instability of the accused, and the recognition that
juries are likely to accept confessions uncritically.” (Jones at p. 397.)
        “[T]he quantum of evidence the People must produce in order to satisfy
the corpus delicti rule is quite modest; case law describes it as a ‘slight or
prima facie’ showing.” (People v. Jennings (1991) 53 Cal. 3d 334, 368; accord,
Gutierrez, supra, 28 Cal.4th at p. 1128.) “The independent proof may be
circumstantial and need not be beyond a reasonable doubt, but is sufficient if
it permits an inference of criminal conduct, even if a noncriminal explanation
is also plausible. [Citations.] There is no requirement of independent
evidence ‘of every physical act constituting an element of an offense,’ so long
as there is some slight or prima facie showing of injury, loss, or harm by a
criminal agency. [Citation.] In every case, once the necessary quantum of
independent evidence is present, the defendant’s extrajudicial statements
may then be considered for their full value to strengthen the case on all
issues.” (Alvarez, supra, 27 Cal.4th at p. 1171; accord, People v. Ledesma
(2006) 39 Cal. 4th 641, 722.
        The corpus delicti rule applies to preliminary hearings. (People v.
Herrera (2006) 136 Cal. App. 4th 1191, 1195, 1200–1202 (Herrera); Rayyis v.
Superior Court (2005) 133 Cal. App. 4th 138, 145–150.) “In the preliminary
hearing context, it has long been held that ‘[a] defendant cannot be held to
answer unless the corpus delicti of the offenses with which he is charged is
established independently of his extrajudicial statements.’ ” (Powers, supra,
189 Cal.App.4th at p. 406, citing People v. Martinez (1972) 27 Cal. App. 3d 131,
133.)



                                         7
        C. Criminal Conspiracy
        A conspiracy conviction requires proof that the defendant and one or
more other persons had the specific intent to agree or conspire to commit an
offense, as well as the specific intent to commit the elements of that offense,
and proof of the commission of an overt act by one or more of the parties to
the agreement in furtherance of the conspiracy. (People v. Smith (2014) 60
Cal. 4th 603, 616; People v. Homick (2012) 55 Cal. 4th 816, 870; People v.
Russo (2001) 25 Cal. 4th 1124, 1131.) “ ‘ “The punishable act, or the very crux,
of a criminal conspiracy is the evil or corrupt agreement.” ’ ” (Homick, at p.
870.)
        It is frequently necessary to infer the existence of a conspiracy through
circumstantial evidence of “ ‘ “the conduct, relationship, interests, and
activities of the alleged conspirators before and during the alleged
conspiracy” ’ ” (People v. Thompson (2016) 1 Cal.5th 1043, 1111 (Thompson);
accord, Powers, supra, 189 Cal.App.4th at pp. 418–419.) The statements of
co-conspirators made during the conspiracy are admissible under Evidence
Code section 1223, if not admissible under other hearsay exceptions. (See
People v. Herrera (2000) 83 Cal. App. 4th 46, 59; Thompson, at p. 1111.
        D. Application of Corpus Delicti Rule to Conspiracy Charge
        The corpus delicti of conspiracy is evidence sufficient to infer an
agreement to commit a crime and an overt act in furtherance of the
agreement. (People v. Muniz (1993) 16 Cal. App. 4th 1083, 1087 (Muniz).) In
this case, the magistrate could readily infer from the conversations
intercepted by the wiretap that appellant and Villegas had agreed to kill
Bagshaw and had the intent to commit a murder. Evidence was also
presented at the preliminary hearing that would have permitted a reasonable




                                          8
magistrate to determine that Villegas, a co-conspirator, committed an overt
act by driving by the Fog Line on February 2.
      Petitioner claims the statements captured on the wiretap should not be
considered in assessing the sufficiency of the evidence of corpus delicti.
Petitioner would frame the issue before us as whether the corpus delicti rule
applies to conspiracy cases. The real question is not whether the corpus
delicti rule applies to conspiracy—it does. (See Powers, supra, 189
Cal.App.4th at pp. 403–404; Herrera, supra, 136 Cal.App.4th at p. 1206.) We
ask instead whether there is an exception to the corpus delicti rule that
allows extrajudicial statements to be introduced to prove the corpus delicti
when they constitute part of the charged offense—which in this case, happens
to be a conspiracy.
      We agree that if we excluded the statements from the wiretap, there
would be no evidence of an agreement between appellant and Villegas. We
also agree that statements on the tapes lend support to the conclusion that it
was Villegas who drove by the Fog Line, and thus committed an overt act. If
the statements captured by the wiretap were excluded, there would be
insufficient proof of the corpus delicti in this case. But the extrajudicial
statements by appellant and Villegas were part of the crime itself and the
magistrate was entitled to consider those statements in determining whether
the corpus delicti was established.
      Our Supreme Court has held the corpus delicti rule generally does not
apply to extrajudicial statements made by the defendant that are part of the
crime itself. In Carpenter, supra, 15 Cal. 4th 312, the defendant came upon a
couple hiking in a remote area. (Id. at p. 345.) He held them at gunpoint,
told them to do what he said, and told the woman he wanted to rape her.
(Ibid.) He subsequently shot both of them and was convicted of the murder



                                        9
and attempted rape of the woman and the attempted murder of the man. (Id.
at p. 344.) In finding the trial court had properly refused to give a corpus
delicti instruction, the Court explained, “We have extended the corpus delicti
rule to preoffense statements of later intent as well as to postoffense
admissions and confessions [citation], but not to a statement that is part of
the crime itself. [Citation.] A statement to the victim of current intent can
itself supply the corpus delicti. Unlike the cautionary instruction [regarding
evidence of a defendant’s out-of-court oral statements], the corpus delicti rule
is designed to provide independent evidence that the crime occurred, not to
help determine whether the statement was made.[5] Its principle reason is to
ensure ‘that the accused is not admitting to a crime that never occurred.’
[Citations.] Defendant’s statement to [the victim] of present intent was part of
the crime; it could not be a confession to a crime that never occurred. That
statement of intent did not have to be independently proved.” (Id. at p. 394,
italics added.)
      In People v. Chan (2005) 128 Cal. App. 4th 408, the court followed
Carpenter in finding the corpus delicti rule “has no application when the
defendant’s extrajudicial statements constitute the crime” and “does not
extend to statements made during the commission of the charged crime.” (Id.
at p. 420.) In Chan, the defendant was convicted of failing to register as a sex


5      A statement made by the defendant during the crime itself is subject to
the rule that the defendant is entitled at trial to a cautionary instruction to
determine whether the statement was made. (See Diaz, supra, 60 Cal.4th at
pp. 1185–1187.) Carpenter recognized as much, although that opinion was
later overruled by Diaz to the extent Carpenter found a sua sponte duty to
give the cautionary instruction, rather than a duty to give such an instruction
only on request. (Id. at pp. 1190–1191; Carpenter, supra, 15 Cal. 4th 392–
393.) Carpenter distinguished the cautionary instruction requirement
regarding whether an admission had been made from the corpus delicti rule.
(Carpenter at p. 392.)

                                        10
offender because he had provided false addresses when registering. (Id. at
pp. 413, 414–415.) “The extrajudicial statements at issue . . . [were]
defendant’s own false written entries on . . . convicted sex offender
registration forms; i.e., the crime itself.” (Id. at pp. 420–421.) A similar
analysis was used in In re I.M. (2005) 125 Cal. App. 4th 1195, in which the
court found the defendant’s misleading statement to the police was intended
to aid the principal to the crime and thus was part of the charged crime of
being an accessory after the fact of murder: “It is true that the evidence of
defendant’s attempt to mislead police is in the form of a statement made by
him to the investigating officers. Defendant’s statement, however, was not a
description of the corpus delicti. As an attempt to mislead, the statement
itself was a part of the corpus delicti. Statements that, although
extrajudicial, are themselves a part of the conduct of the crime, are not subject
to the corpus delicti rule. [Citation.] Defendant's attempt to mislead police,
therefore, can be used to establish the corpus delicti of his crime.” (Id. at pp.
1203–1204, italics added.)6
      Applying Carpenter and its progeny to the facts before us, the recorded
conversations between petitioner and Villegas, and the statements made by
each of them during those conversations, constituted part of the criminal
agreement central to the charge of conspiracy. As such, those statements
were not barred by the corpus delicti rule. Those statements were
themselves part of the crime itself and could be relied upon in evaluating


6
      This is consistent with the corpus delicti rule as applied by the federal
courts. Although post-offense extrajudicial statements about the offense by
the accused are inadmissible to prove corpus delicti without corroborating
evidence (Smith v. United States (1954) 348 U.S. 147, 154), an exception
exists when the statements were made “ ‘prior to the crime,’ or themselves
constitute the offense or an essential element thereof” (United States v.
Schneiderman (S.D. Cal. 1952) 106 F. Supp. 892, 901).

                                        11
whether there was an agreement to murder Bagshaw. The purposes
underlying the corpus delicti rule—deterring confessions to a crime that had
not actually occurred and deterring false confessions to an actual crime—are
not offended by treating statements in a conspiracy case that are actually
part of the crime as part of the corpus delicti.
      Appellant suggests we should not follow Carpenter’s interpretation of
the corpus delicti rule, characterizing its analysis as “terse.” Although the
opinion’s analysis of the issue is concise, “it is the content and not the brevity
of the discussion that is important.” (People v. Fudge (1994) 7 Cal. 4th 1075,
1124.) Under the doctrine of stare decisis, we are bound to follow the high
court’s decision. (Auto Equity Sales, Inc. v. Superior Court (1962) 57 Cal. 2d
450, 455.) We note that the Supreme Court cited Carpenter in its later
decision in Alvarez, supra, 27 Cal.4th at page 1172, fn. 9, and stated that the
prosecution had failed to renew its argument, rejected by the Court of Appeal,
that statements of sexual intent made months before the attack that was a
basis for the conviction were part of the crime itself within the meaning of
Carpenter.
      The court’s opinion in Herrera, supra, 136 Cal. App. 4th 1191, cited by
petitioner, illustrates the difference between extrajudicial statements that
are part of the crime itself in a conspiracy case and those that are not—and
how each type of statement is treated differently under the corpus delicti
rule. In Herrera, the prosecution submitted evidence at the preliminary
hearing that the defendant had committed certain offenses, but the only
evidence of a charged conspiracy was his confession to a detective that he had
shoplifted certain pills to sell to an individual named Borazo. (Id., at pp.
1195–1196, 1204–1206.) “Absent Herrera’s own statements, there is a total
absence of evidence demonstrating the existence of a conspiracy to



                                        12
manufacture methamphetamine.” (Id. at p. 1206.) Significantly, the
statements at issue were made during a police interview after the fact. (Id.
at p. 1196.) They were not a part of the alleged conspiracy itself. (Ibid.)
      Nothing in Powers, supra, 189 Cal. App. 4th 400, also cited by petitioner,
suggests that statements which are themselves part of a charged conspiracy
cannot be considered absent independent evidence of the corpus delicti. In
that case, defendants were charged at the preliminary hearing with
possession of cocaine for sale and conspiracy to possess cocaine for sale. (Id.
at p. 403.) The court upheld the lower court’s dismissal of conspiracy charges
based on the corpus delicti rule, finding there was insufficient evidence of an
agreement apart from the defendants’ statements. (Id. at p. 405.) The nature
of the statements was not at issue, the primary question being whether the
corpus delicti rule continued to apply to preliminary hearings after the
passage of the “Right to Truth-in-Evidence” amendments to the state
constitution in 1982 (Cal. Const., art. I, § 28), and whether the evidence apart
from extrajudicial statements by the defendants was sufficient to hold the
defendants to answer on the conspiracy charges. (Powers, supra,189
Cal.app.4th at pp. 406–419.) The opinion notes the prosecution relied on
“defendants’ ‘statements about the operational intricacies of [defendants’]
drug distribution enterprise,’ ” but does not indicate whether these
statements were made to police after the alleged crimes had been completed.
(Id. at p. 410.) At one point the opinion describes a law enforcement expert’s
testimony that one defendant “at his own admission in an interview with me,
was selling cocaine,” suggesting at least one of the extrajudicial statements
was a confession to the police after the fact rather than an operative
statement to the alleged co-conspirators constituting the conspiracy
agreement itself. (Id. at p. 419.)



                                       13
      Petitioner also cites Muniz, supra, 16 Cal. App. 4th 1083, in which a
gang member confessed to police that he and some fellow gang members had
been on their way to commit a drive-by shooting in a rival gang’s territory
when they were arrested. (Id. at p. 1086.) Acknowledging that the corpus
delicti of the crime of conspiracy to commit an assault with a firearm could
only be proved by evidence independent of this confession, the court found
that requirement satisfied by an officer’s description of the circumstances of
the arrest and a gang expert’s testimony. (Id. at p. 1088.) Muniz does not
concern statements actually constituting the agreement underlying the
conspiracy, as opposed to evidence of a confession to police after the fact.
      The statements now challenged were part of the alleged conspiracy
itself, and were not extrajudicial statements subject to exclusion under the
corpus delicti rule. Certainly, petitioner remains free to argue to a jury that
the statements were not, in substance, a criminal agreement, or that the
People did not prove beyond a reasonable doubt that an overt act was
committed. But there is no danger here that if the corpus delicti rule is not
applied to statements captured in the wiretap, petitioner will be convicted of
a crime that never occurred or one that occurred but was actually committed
by someone else. (Jones, supra, 96 Cal.App.3d at p. 397.)7 If the primary
purpose of the corpus delicti rule is to ensure that a crime was actually
committed, what better proof could there be of a criminal conspiracy than the
words of the alleged conspirators actually constituting the agreement itself?
(See People v. Fratianno (1955) 132 Cal. App. 2d 610, 628–629.)

7      One of the grounds for petitioner’s section 995 motion and the writ
petition taken from the denial of that motion was insufficient evidence
linking him to the phone calls and texts. Proof of the corpus delicti does not
require identity of the perpetrator of the crime and it is not necessary for this
purpose to connect the defendant with the commission of the crime. (People
v. Rivas (2013) 214 Cal. App. 4th 1410, 1428.)

                                       14
The petition for writ of mandate or prohibition is denied.




                                15
                   NEEDHAM, J.




We concur.




JONES, P.J.




SIMONS, J.




(A157445)



              16
Alameda County Superior Court, No. 17-CR-023663B, Jon Rolefson, Judge


Bay Area Criminal Law, David J. Cohen and Alexander P. Guilmartin for Petitioner.


Nancy E. O’Malley, District Attorney, Alex Hernandez, Deputy District Attorney for
Respondent.


Xavier Becerra, Attorney General, Jeffrey M. Laurence, Senior Assistant Attorney
General, Seth K. Schalit, Supervising Deputy Attorney General, Lisa Ashley Ott, Deputy
Attorney General for Real Party in Interest.




                                               17